ROBERTSON, Presiding Judge,
concurring specially.
Section 12 — 15—30(b)(1), Ala.Code 1975, which vests exclusive jurisdiction to determine child custody and guardianship in the juvenile court, contains a proviso that it “shall not be construed to deprive other courts of the right to determine custody or guardianship of the person of children when such custody or guardianship is incidental to the determination of cases pending in those courts.” That proviso has been construed so as to permit a circuit court hearing a divorce action to exercise concurrent jurisdiction to determine custody of the parties’ children where parallel dependency litigation had been instituted by one of the parties. See P.R.G. v. W.P.R., 590 So.2d 913 (Ala.Civ.App.1991); Hoeck v. Hoeck, 545 So.2d 786 (Ala.Civ.App.1989). In contrast, § 12 — 15—30(b)(6), which pertains to the juvenile court’s exclusive original jurisdiction in proceedings involving termination of parental rights, contains no such proviso; therefore, I concur in the reversal.